           Case 1:21-cr-00112-CJN Document 16 Filed 04/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,


      v.                                             Criminal Action No. 1:21-cr-00112 (CJN)


DAVID CHARLES MISH, JR.,

               Defendant.


                                             ORDER

       Before the Court is the United States’ Unopposed Motion to Continue and to Exclude

Time Under the Speedy Trial Act, ECF No. 14. The parties have conferred and Mr. Mish

consents to the motion. Id. at 8.

       The Court finds that the investigation into the events that gave rise to the charges against

Mr. Mish is so unusual and complex that it is unreasonable to expect adequate preparation for

pretrial proceedings within the time limits established by the Speedy Trial Act. See 18 U.S.C. §

3161(h)(7)(B)(ii). Specifically, this case involves unusually voluminous discovery that the

government must review and produce to Mr. Mish in order for both sides to prepare for further

proceedings.

       The Court therefore finds that the interests of justice are served by continuing this case

and tolling the computation of time under the Speedy Trial Act for a period of approximately

sixty days from April 1, 2021, through and including June 1, 2021, to allow adequate time to

produce and review discovery materials. For the reasons stated in this Order and because Mr.

Mish consents to the government’s motion, the Court finds that the interests of justice served by




                                                 1
          Case 1:21-cr-00112-CJN Document 16 Filed 04/12/21 Page 2 of 2




such action outweigh the best interests of the public in a speedy trial. See 18 U.S.C. §

3161(h)(7)(A). It therefore is hereby

       ORDERED that the United States’ Unopposed Motion to Continue and to Exclude Time

Under the Speedy Trial Act, ECF No. 14, is GRANTED; it is

       FURTHER ORDERED that this action is continued from April 1, 2021, through and

including June 1, 2021; it is

       FURTHER ORDERED that in the interests of justice, the time from April 1, 2021,

through and including June 1, 2021, is excluded from the Speedy Trial Act computation; and it is

       FURTHER ORDERED that the parties shall appear before the Court for a status

conference on June 1, 2021, at 11:00 a.m.

       It is SO ORDERED.



DATE: April 12, 2021
                                                             CARL J. NICHOLS
                                                             United States District Judge




                                                 2
